The orders appealed from in this case should be affirmed upon authority of the opinion and judgment in the case of Jacksonville Ice and Cold Storage Co. vs. South Florida Farms Co., 91 Fla. 593, 109 So. 212 (and cases there cited) in which case this Court reiterated the rule that,
  "The stakeholders' right to interplead is subject to the highly technical requirement that the opposing claimants' titles must be in privity with each other; one derived from the other or both derived from a common source. Their claims must be by different or separate interests, but where their rights are asserted under adverse titles, and are of different natures, the bill cannot be maintained."
Affirmed.
WHITFIELD, ELLIS, TERRELL AND BUFORD, J.J., concur.
STRUM, C.J., AND BROWN, J., dissent. *Page 833